Citation Nr: 1549494	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  12-18 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left foot osteoarthritis (previously claimed as residuals of surgery to left foot).

2.  Entitlement to service connection for right foot osteoarthritis (previously claimed as degeneration to right foot), to include as secondary to left foot osteoarthritis.  


REPRESENTATION

Veteran represented by:	Robert Sprick, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from January 1975 to May 1975 and served on active duty from March 1978 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2015, the Veteran testified at a video teleconference hearing before the undersigned; a transcript of that hearing is of record.

The issue of entitlement to service connection for bilateral pes planus was possibly raised by the record.  See October 2009 VA Examination for Flat Feet.  The Veteran filed his claim in February 2009 for residuals of surgery on his left foot (as a result of a traumatic injury to his left foot in service) and degeneration of his right foot secondary to his left foot; his Form 9 Substantive Appeal was explicit as to osteoarthritis in both feet.  The Veteran is competent to describe observable symptoms such as the presence of flat feet.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Thus, this is not a situation where the issue should be expanded to encompass any foot disability that may reasonably be encompassed by his description of the claim and reported symptoms; the Veteran is aware of his pes planus and chose to file his claim and substantiate his appeal as to the osteoarthritis in both feet.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the issue of service connection for bilateral pes planus has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), and therefore it is not ready for appellate review.  Accordingly, the issue of entitlement to service connection for bilateral pes planus is referred to the AOJ for appropriate development and disposition.  

Furthermore, the Board notes that in the attorney's March 2015 letter, he references shins, knees, and ankle pain in addition to bilateral foot pain.  Among other issues, the January 2011 rating decision has previously denied service connection for a bilateral leg condition, encompassing these symptoms.  The Veteran has not submitted a notice of disagreement as to this issue.  To the extent that the Veteran and his attorney is raising the issue, the issue of whether new and material evidence has been received for entitlement to service connection for a bilateral leg condition is also referred to the AOJ for appropriate development and disposition.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection for left foot and right foot osteoarthritis is warranted.  Specifically, he asserts that he has residuals of surgery on his left foot (as a result of a traumatic injury to his left foot in service) and degeneration of his right foot secondary to his left foot (based on a change in gait).  See February 2009 claim; July 2012 VA Form 9 (Substantive Appeal); Board Hearing Tr. at 3-5, 8-9, 15.  Although the Board regrets that additional delay, the Board finds that the issues on appeal must be remanded to ensure that there is a complete and adequate record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

Specifically, remand is necessary to obtain a new examination and medical opinions as to whether the Veteran's current disabilities on appeal are related to his service, as the current opinions of record contain inadequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).  In this regard, the Board acknowledges that the Veteran was afforded a VA examination of his feet in February 2010.  The February 2010 VA examiner diagnosed the Veteran with osteoarthritis in both feet (right foot worse than left foot) as confirmed by X-ray findings.  The examiner articulated his medical opinion with a single conclusory sentence, indicating that it is less likely as not that the claimed left foot condition is due to his in-service complaints.  He also concluded that it is less likely than not that the right foot condition is secondary to the left foot condition.  The examiner noted that these opinions were based upon a review of the case file, medical records, and subjective history.  Although the examiner reviewed this evidence in providing his negative nexus opinion, any opinion, to be adequate, "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board is also aware that the February 2010 examiner did not have the benefit of the Veteran's 2015 Board hearing testimony, which elaborates on his symptomatology, particularly with respect to the historical progression of his feet symptoms.  Thus, the Board finds that a new examination and medical opinion for the two issues on appeal is warranted.

Prior to obtaining any examination/opinion, the AOJ should also obtain any relevant outstanding VA treatment records pertaining to the Veteran's feet disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any outstanding VA treatment records regarding the Veteran's feet disabilities from 2013 onward.  See Board Hearing Tr. at 23-24.  Currently, the electronic record contains some VA treatment records relevant to other medical conditions from 2014 and 2015.  However, these recent VA treatment records do not necessarily pertain to the Veteran's feet disabilities and it is unclear whether they are a complete set of records.  Note that the Veteran submitted his most recent VA treatment records at his March 2015 Board hearing.  See Board Hearing Tr. at 24.  Ensure that procedures set forth in 38 C.F.R. § 3.159(e) are followed.

2.  After the development in item 1 is completed, schedule the Veteran for a VA examination with an appropriate clinician to determine the etiology of his left and right foot osteoarthritis.  The entire claims file should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the following: 

(i)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's left foot osteoarthritis (a) manifested within one year after separation from service in October 1979, and/or (b) is due to an event or injury during service or is otherwise etiologically related to active duty?  In providing this opinion, the examiner should acknowledge and discuss the significance, if any, of the Veteran's in-service treatment in: (a) April 1978 for an infection of the left foot; (b) May 1978 for an infection of the left foot; (c) May 1978 for a umbilicated keratotic papule on the sole of the left foot; and (d) June 1978 for the left foot, as well as the fact that the Veteran was placed on a physical profile in June 1978 based on an infection of the left foot.  

The examiner should also acknowledge and discuss the Veteran's statements as to his symptomatology and progression of the disease (both in person and during his March 2015 Board Hearing), to include his argument that it is an unusual condition to have arthritis, a systemic disease, manifest in just one part of your body, especially the feet.  See Board Hearing Tr. at 17-18.

(ii)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's right foot osteoarthritis is due to an event or injury during service, such as marching, or is otherwise etiologically related to active duty?  In providing this opinion, the examiner should also discuss the Veteran's argument that it is an unusual condition to have arthritis, a systemic disease, manifest in just one part of your body, especially the feet.  See Board Hearing Tr. at 17-18.

(iii)  If the examiner finds that the left foot disability is related to service, is it at least as likely as not (50 percent probability or greater) that the Veteran's right foot osteoarthritis is proximately due to or the result of his left foot osteoarthritis?  

(iv)  If the examiner finds that the left foot disability is related to service and finds that the answer to question (iii) is "No," is it at least as likely as not (50 percent or greater probability) that the Veteran's left foot osteoarthritis aggravated his right foot osteoarthritis?  In this special context, "aggravation" has occurred when it has been medically determined that the right foot osteoarthritis has undergone an identifiable permanent increase in severity that was proximately due to or the result of left foot osteoarthritis.  

In providing opinions as to (iii) and (iv), the examiner should acknowledge and discuss the Veteran's statements as to his symptomatology and progression of the disease in his right foot.  In this regard, the Veteran states that the right foot did not become symptomatic until two or three years after he separated from service when he was compensating for the pain in the left foot.  See Board Hearing Tr. at 19.  He has also reported that, over the years, he has altered his gait due to his left foot condition.  See, e.g., July 2012 VA Form 9, Board Hearing Transcript at 8-9, 15.  

A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

